Exhibit 24(b)(8.111) Amendment to the Selling and Services Agreement and Fund Participation Agreement Among ING Life and Annuity Company, ING Financial Advisors, LLC, NYLIFE Distributors LLC, and NYLIM Service Company LLC This Amendment (the Amendment) is dated as of September 30, 2008 by and among ING Life Insurance and Annuity Company(ING Life), ING Financial Advisors, LLC (ING Financial) (collectively ING), NYLIFE Distributors LLC (NYLIFE Distributors) and NYLIM Service Company LLC (NSC) (NYLIFE Distributors and NSC are collectively referred to herein as Fund Service Provider), acting as agent for the registered open-end management investment companies whose shares are or may be underwritten by Fund Service Provider (each a Fund or collectively the Funds) W I T N E S S E T H: WHEREAS , ING and the Fund Service Provider, or their predecessors, are parties to that certain Selling and Services Agreement and Fund Participation Agreement, which was effective as of November 8, 2007, and any amendments thereto (the Agreement); and WHEREAS , ING and the Fund Service Provider wish to revise the Sub-transfer agency fees attached to the Agreement (hereinafter referred to as Schedule C); NOW, THEREFORE , in consideration of the premises and mutual covenants herein contained, and intending to be legally bound hereby, the parties hereto agree as follows: 1. Schedule C of the Agreement is hereby deleted in its entirety and replaced with the attached. Except as provided herein, the terms and conditions contained in the Agreement shall remain in full force and effect. IN WITNESS WHEREOF , the parties hereto have caused this Amendment to be executed by their duly authorized officers effective as of the date first above written. ING Life Insurance and Annuity Company ING Financial Advisors, LLC By: /s/ Lisa S. Gilarde By: /s/ David A. Kelsey Name: Lisa S. Gilarde Name: David A. Kelsey Title: Vice President Title: V.P. Operations NYLIM Service Company LLC NYLIFE Distributors LLC By: /s/ Robert E. Brady By: /s/ Mike Coffey Name: Robert E. Brady Name: Mike Coffey Title: President Title: Managing Director Schedule C MainStay Funds Investor Class Shares INGs compensation shall be an annual sub-transfer agency fee of % of the average daily net assets held in the account, calculated and payable quarterly for the funds listed below: Fund Name CUSIP TICKER MainStay All Cap Growth Fund 27885C361 MAWNX MainStay Balanced Fund 27885C353 MBINX MainStay Cap Appreciation Fund 56062X542 MCPPX MainStay International Equity Fund 56062X468 MINNX MainStay Small Cap Opportunity Fund 27885C155 MOINX MainStay High Yield Corp. Bond Fund 56062X476 MHHIX MainStay Value Fund 56062X351 MVINX MainStay Large Cap Growth Fund 56062X450 MLINX MainStay Map Fund 56062X443 MSMIX MainStay Mid Cap Growth Fund 56062X435 MMYMX MainStay Mid Cap Opportunity Fund 27885C262 MMOUX MainStay Mid Cap Value Fund 56062X427 MMIIX MainStay Small Cap Growth Fund 56062X393 MSSNX MainStay Small Cap Value Fund 56062X385 MYSCX MainStay ICAP International Fund 448926725 ICANX MainStay ICAP Select Equity Fund 27885C320 MGXNX MainStay ICAP Equity Fund 27885C254 MMRDX MainStay 130/30 Core Fund 27885C411 MYCNX MainStay 130/30 Growth Fund 27885C361 MAWNX MainStay ICAP Global 448926733 ICGNX INGs compensation shall be an annual sub-transfer agency fee of % of the average daily net assets held in the account, calculated and payable quarterly for the funds listed below: Fund Name CUSIP TICKER MainStay Floating Rate Fund 27885C338 MXFNX MainStay Diversified Inc Fund 56062X518 MSYDX MainStay Government Fund 56062X484 MGVNX MainStay Tax Free Bond Fund 56062X377 MKINX MainStay Convertible Fund 56062X526 MCINX MainStay Total Return Fund 56062X369 MTINX MainStay Global High Inc Fund 56062X492 MGHHX MainStay Common Stock Fund 56062X534 MCSSX MainStay S&P 500 Index Fund 27885C171 MYSPX MainStay Indexed Bond Fund 27885C288 MIXNX MainStay Intermediate Bond Fund 27885C270 MTMNX MainStay Short Term Bond Fund 27885C163 MYTBX MainStay Inc Manager Fund 27885C296 MIMNX MainStay Retirement 2010 Fund 27885C239 MYRDX MainStay Retirement 2020 Fund 27885C221 MYRYX MainStay Retirement 2030 Fund 27885C213 MRTFX MainStay Retirement 2040 Fund 27885C197 MSRUX MainStay Retirement 2050 Fund 27885C189 MSRVX Schedule C MainStay Growth Allocation Fund 27885C320 MGXNX MainStay Moderate Allocation Fund 27885C254 MMRDX MainStay Moderate Growth Allocation Fund 27885C247 MGDNX MainStay Conservative Allocation Fund 27885C346 MCKNX MainStay Funds Class A Shares ( For those existing Plans whose Fund Schedules included Class A Shares prior to September 30, 2008 .) INGs compensation shall be an annual sub-transfer agency fee of % of the average daily net assets held in the account, calculated and payable quarterly for the funds listed below: Fund Name CUSIP TICKER MainStay All Cap Growth Fund 278846522 MAAAX MainStay Balanced Fund 278846431 MBNAX MainStay Capital Appreciation Fund 56062F665 MCSAX MainStay International Equity Fund 56062F681 MSEAX MainStay Small Cap Opportunity Fund 278846258 MOPAX MainStay High Yield Corporate Bond Fund 56062F772 MHCAX MainStay Value Fund 56062F814 MVAAX MainStay Large Cap Growth Fund 56062X674 MLAAX MainStay MAP Fund 56062F210 MAPAX MainStay Mid Cap Growth 56062F178 MMCPX MainStay Mid Cap Opportunity Fund 278846290 MMOAX MainStay Mid Cap Value Fund 56062F491 MYIAX MainStay Small Cap Growth Fund 56062F525 MSMAX MainStay Small Cap Value Fund 56062F566 MSPAX MainStay ICAP International Fund 448926501 ICEVX MainStay ICAP Select Equity 448926873 ICSRX MainStay ICAP Equity Fund 448926824 ICAUX MainStay 130/30 Core Fund 27885C544 MYCTX MainStay 130/30 Growth Fund 27885C478 MYGAX MainStay ICAP Global 448926766 ICGLX INGs compensation shall be an annual sub-transfer agency fee of % of the average daily net assets held in the account, calculated and payable quarterly for the funds listed below: Fund Name CUSIP TICKER MainStay Floating Rate Fund 56062X757 MXFAX MainStay Diversified Income Fund 56062F657 MASAX MainStay Government Fund 56062F764 MGVAX MainStay Tax Free Bond Fund 56062F756 MTBAX MainStay Convertible Fund 56062F780 MCOAX MainStay Total Return Fund 56062F798 MTRAX MainStay Global High Income Fund 56062F475 MGHAX MainStay Common Stock Fund 56062F541 MSOAX MainStay S&P 500 Index Fund 278846274 MSXAX MainStay Indexed Bond Fund 278846381 MIXAX MainStay Intermediate Term Bond Fund 278846373 MTMAX MainStay Short Term Bond Fund 278846266 MSTAX MainStay Income Manager Fund 278846456 MATAX Schedule C MainStay Retirement 2010 Fund 27885C825 MYRAX MainStay Retirement 2020 Fund 27885C767 MYROX MainStay Retirement 2030 Fund 27885C718 MRTTX MainStay Retirement 2040 Fund 27885C650 MSRTX MainStay Retirement 2050 Fund 27885C593 MSRLX MainStay Growth Allocation 27885C106 MGXAX MainStay Moderate Allocation 278846183 MMRAX MainStay Moderate Growth Allocation 278846142 MGDAX MainStay Conservative Allocation 278846233 MCKAX MainStay Funds Class I Shares INGs compensation shall be an annual sub-transfer agency fee of % of the average daily net assets held in the account, calculated and payable quarterly for the funds listed below: Fund Name CUSIP TICKER MainStay All Cap Growth Fund 278846886 MATIX MainStay Balanced Fund 278846209 MBAIX MainStay Capital Appreciation Fund 56062X401 MCPIX MainStay International Equity Fund 56062X807 MSIIX MainStay Small Cap Opportunity Fund 278846100 MOPIX MainStay High Yield Corporate Bond Fund 56062X708 MHYIX MainStay Value Fund 56062X831 MVAIX MainStay Large Cap Growth Fund 56062X641 MLAIX MainStay MAP Fund 56062F228 MUBFX MainStay Mid Cap Growth 56062X690 MMGOX MainStay Mid Cap Opportunity Fund 278846407 MMOIX MainStay Mid Cap Value Fund 56062X765 MMVIX MainStay Small Cap Value Fund 56062X682 MSVVX MainStay ICAP International Fund 448926402 ICEUX MainStay ICAP Select Equity Fund 448926303 ICSLX MainStay ICAP Equity Fund 448926204 ICAEX MainStay 130/30 Core Fund 27885C528 MYCIX MainStay 130/30 Growth Fund 27885C452 MYGIX MainStay ICAP Global 448926741 ICGRX INGs compensation shall be an annual sub-transfer agency fee of % of the average daily net assets held in the account, calculated and payable quarterly for the funds listed below: Fund Name CUSIP TICKER MainStay Floating Rate Fund 56062X724 MXFIX MainStay Diversified Income Fund 56062X500 MSDIX MainStay Government Fund 56062X609 MGOIX MainStay Total Return Fund 56062X849 MTOIX MainStay Common Stock Fund 56062X716 MSOIX MainStay S&P 500 Index Fund 278846860 MSPIX MainStay Indexed Bond Fund 278846779 MIXIX MainStay Intermediate Term Bond Fund 278846795 MTMIX MainStay Short Term Bond Fund 278846712 MSTIX MainStay Income Manager Fund 278846506 MASIX Schedule C MainStay Retirement 2010 Fund 27885C817 MYRIX MainStay Retirement 2020 Fund 27885C759 MYRTX MainStay Retirement 2030 Fund 27885C692 MRTIX MainStay Retirement 2040 Fund 27885C643 MSRYX MainStay Retirement 2050 Fund 27885C585 MSRMX MainStay Institutional Bond Fund 56063N105 MYBIX MainStay Growth Allocation 27885C403 MGXIX MainStay Moderate Allocation 278846159 MMRIX MainStay Moderate Growth Allocation 278846118 MGDIX MainStay Conservative Allocation 278846191 MCKIX MainStay Funds Class R1 Shares INGs compensation shall be a combination of an annual shareholder service fee of % and a sub- transfer agency fee of % of the average daily net assets held in the account, calculated and payable quarterly for the funds listed below: Fund Name CUSIP TICKER MainStay Balanced Fund 278846415 MBNRX MainStay MAP Fund 56062X864 MAPRX MainStay Mid Cap Value Fund 56062X781 MMIRX MainStay Value Fund 56062X823 MVARX MainStay International Equity 56062X880 MIERX MainStay Large Cap Growth Fund 56062X633 MLRRX MainStay ICAP International Fund 448926709 ICETX MainStay ICAP Select Equity Fund 448926857 ICSWX MainStay ICAP Equity Fund 448926790 ICAWX MainStay Retirement 2010 Fund 27885C791 MYRRX MainStay Retirement 2020 Fund 27885C759 MYRTX MainStay Retirement 2030 Fund 27885C684 MRTOX MainStay Retirement 2040 Fund 27885C635 MSREX MainStay Retirement 2050 Fund 27885C577 MSROX MainStay Funds Class R2 Shares INGs compensation shall be a combination of an annual shareholder service fee of % and a sub- transfer agency fee of % of the average daily net assets held in the account, calculated and payable quarterly for the funds listed below: Fund Name CUSIP TICKER MainStay Balanced Fund 278846399 MBCRX MainStay MAP Fund 56062X856 MPRRX MainStay Mid Cap Value Fund 56062X773 MMRRX MainStay Value Fund 56062X815 MVRTX MainStay International Equity 56062X872 MIRRX MainStay Large Cap Growth Fund 56062X625 MLRTX MainStay ICAP International Fund 448926808 ICEYX MainStay ICAP Select Equity Fund 448926840 ICSYX MainStay ICAP Equity Fund 448926782 ICAYX MainStay Retirement 2010 Fund 27885C783 MYRWX MainStay Retirement 2020 Fund 27885C734 MYRVX MainStay Retirement 2030 Fund 27885C676 MRTUX MainStay Retirement 2040 Fund 27885C627 MSRQX Schedule C MainStay Retirement 2050 Fund 27885C569 MSRPX MainStay High Yield Corporate Bond Fund 56063N501 MHYRX MainStay Mid Cap Growth Fund 56063N402 MMCTX MainStay Common Stock Fund 56063N303 MSORX MainStay Funds Class R3 Shares INGs compensation shall be a combination of an annual shareholder service fee of % and a sub- transfer agency fee of % of the average daily net assets held in the account, calculated and payable quarterly for the funds listed below: Fund Name CUSIP TICKER MainStay Balanced Fund 27885C833 MBDRX MainStay MAP Fund 56062X591 MMAPX MainStay Mid Cap Growth 56062X583 MMGRX MainStay Mid Cap Opportunity 27885C841 MMORX MainStay International Equity 56062X575 MIFRX MainStay Large Cap Growth Fund 56062X617 MLGRX MainStay ICAP International Fund 448926881 ICEZX MainStay ICAP Select Equity Fund 448926832 ICSZX MainStay ICAP Equity Fund 448926774 ICAZX MainStay Retirement 2010 Fund 27885C775 MYREX MainStay Retirement 2020 Fund 27885C726 MYRZX MainStay Retirement 2030 Fund 27885C668 MRTVX MainStay Retirement 2040 Fund 27885C619 MSRZX MainStay Retirement 2050 Fund 27885C551 MSRWX
